



Exhibit 10.4


AMENDMENT


TO THE


SALLIE MAE 401(k) SAVINGS PLAN




This Amendment to the Sallie Mae 401(k) Savings Plan, as most recently restated
effective as of January 1, 2018, is effective as of the date set forth below by
SLM Corporation (the “Company”).
WITNESSETH:


WHEREAS, the Company maintains the Sallie Mae 401(k) Savings Plan, originally
effective as of April 1, 1974 (the “Plan”);


WHEREAS, the Company reserves the right to amend the Plan, by action of its
Board of Directors (the “Board”) or its designee, pursuant to Section 12.01 of
the Plan;


WHEREAS, the Board has delegated certain powers and authority related to the
Plan, including amendment authority for the Plan, to the SLM Retirement
Committee (the “Committee”); and


WHEREAS, the Company has determined that the Plan shall be amended in the
following particular, effective as of the date indicated below:


NOW, THEREFORE BE IT RESOLVED, that the Plan is amended in the following
particular, effective as of the date provided below:


1.
Effective as of March 5, 2019, Section 5.03 of the Plan shall be amended to read
as follows:



“5.03    SLM Stock Fund.     All investments in SLM Common Stock shall be
maintained in the SLM Stock Fund. Each Employee described in Section 1.02(a) may
allocate contributions, if any, to the SLM Stock Fund. Each individual described
in Section 1.02(b) and each individual described in Section 1.02(c) shall be
prohibited from increasing their holdings in the SLM Stock Fund and may elect to
liquidate their holdings in the SLM Stock Fund and invest the proceeds in any
other investment alternative offered under the Plan. Notwithstanding the
foregoing, dividends declared on SLM Common Stock maintained in the SLM Stock
Fund pursuant to the Plan shall be deemed to be reinvested in SLM Common stock
maintained in the SLM Stock Fund in accordance with the Plan’s recordkeeping
procedures.”





--------------------------------------------------------------------------------







FURTHER RESOLVED, that the members of the Committee (and any employee of SLM
Corporation authorized by the Committee) are hereby authorized and directed to
take all such actions, execute all such documents, and undertake any other
actions that are necessary or desirable, in their discretion, to effectuate the
foregoing in connection with the implementation of the above described actions.




IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on
March 1, 2019.




SLM CORPORATION
    
By:    /s/ Bonnie Rumbold_____________
Bonnie Rumbold
Senior Vice President, Human Resources









